

117 HR 1693 : Eliminating a Quantifiably Unjust Application of the Law Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1693IN THE SENATE OF THE UNITED STATESSeptember 29, 2021Received; read twice and referred to the Committee on the JudiciaryAN ACTTo eliminate the disparity in sentencing for cocaine offenses, and for other purposes.1.Short titleThis Act may be cited as the Eliminating a Quantifiably Unjust Application of the Law Act of 2021 or the EQUAL Act of 2021.2.Elimination of increased penalties for cocaine offenses where the cocaine involved is cocaine base(a)Controlled substances actThe following provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) are repealed:(1)Clause (iii) of section 401(b)(1)(A) (21 U.S.C. 841(b)(1)(A)).(2)Clause (iii) of section 401(b)(1)(B) (21 U.S.C. 841(b)(1)(B)).(b)Controlled substances import and export actThe following provisions of the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.) are repealed:(1)Subparagraph (C) of section 1010(b)(1) (21 U.S.C. 960(b)(1)).(2)Subparagraph (C) of section 1010(b)(2) (21 U.S.C. 960(b)(2)).(c)Applicability to pending and past cases(1)Pending casesThis section, and the amendments made by this section, shall apply to any sentence imposed after the date of enactment of this Act, regardless of when the offense was committed.(2)Past cases(A)In generalIn the case of a defendant who, on or before the date of enactment of this Act, was sentenced for a Federal offense described in subparagraph (B), the sentencing court may, on motion of the defendant, the Bureau of Prisons, the attorney for the Government, or on its own motion, impose a reduced sentence after considering the factors set forth in section 3553(a) of title 18, United States Code.(B)Federal offense describedA Federal offense described in this subparagraph is an offense that involves cocaine base that is an offense under one of the following:(i)Section 401 of the Controlled Substances Act (21 U.S.C. 841).(ii)Section 1010 of the Controlled Substances Import and Export Act (21 U.S.C. 960).(iii)Section 404(a) of the Controlled Substances Act (21 U.S.C. 844(a)). (iv)Any other Federal criminal offense, the conduct or penalties for which were established by reference to a provision described in clause (i), (ii), or (iii).(C)Defendant not required to be presentNotwithstanding Rule 43 of the Federal Rules of Criminal Procedure, the defendant is not required to be present at any hearing on whether to impose a reduced sentence pursuant to this paragraph.(D)No reduction for previously reduced sentencesA court may not consider a motion made under this paragraph to reduce a sentence if the sentence was previously imposed or previously reduced in accordance with this Act.(E)No requirement to reduce sentenceNothing in this paragraph may be construed to require a court to reduce a sentence pursuant to this paragraph.3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives September 28, 2021.Cheryl L. Johnson,Clerk.